DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed on May 10, 2021 have been fully considered and are persuasive.
	The rejection of claims 1-6 under 35 U.S.C. § 112(b) as being indefinite has been withdrawn in view of the amendments.
	The claims have been amended to reflect similar subject matter with withdrawn claims 7-12. Therefore, a rejoinder of the claims is presented herein.

Rejoinder
Claims 1-12 are allowable. Claims 7-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 30 December 2020, is hereby withdrawn and claims 7-12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12 are allowed.
Additional relevant prior arts directed to remote patient monitoring and the claimed invention are included in the following section.
No reason for allowance is needed as the record is clear in light of an additional search conducted and the Applicant's response filed on May 10, 2021. According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0283208: In a remote patient monitoring system, a type of communication session is determined by a telemetry circuit. A code provided in 
US 2012/0233679: A request to establish a wireless connection using a WiFi SSID is disclosed for a point-of-care system. A patient’s health parameters can be obtained wirelessly. See [0021], [0080].
US 2014/0368352: A data gateway provides wireless or wired connections that may be transmitted in an encrypted or unencrypted form. The data gateway collects a patient’s vital signs to enable remote monitoring. See [0014]-[0016].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        6-17-2021